IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

MAURICE CAMPBELL,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-2692

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed July 14, 2016.

Petition for Writ of Mandamus -- Original Jurisdiction.

Maurice Campbell, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The amended petition for writ of mandamus is denied on the merits.

BILBREY, KELSEY, and M.K. THOMAS, JJ., CONCUR.